             Case 1:19-cr-00646-AJN Document 72 Filed 01/15/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                1/15/21

  United States of America,


                  –v–                                                            19-CR-646 (AJN)

                                                                                      ORDER
  Osama Ahmed Abdellatif El Mokadem,

                         Defendant.



ALISON J. NATHAN, District Judge:

       In light of the COVID-19 public health crisis, there are significant safety issues related to

in-court proceedings. Defendant has indicated that he does not consent to proceeding remotely

for sentencing. See, e.g., Dkt. No. 70.

       Sentencing in this matter is hereby adjourned to March 1, 2021 at 10:00 a.m. The

sentencing will occur in Courtroom 906 of the Thurgood Marshall Courthouse, 40 Centre Street,

New York, New York 10007. Members of the public will be able to listen to the proceeding by

calling (888) 363-4749 and entering the access code 919-6964#. The parties should consult the

Court’s Individual Rules and Practices for Criminal Cases for sentencing-related procedures and

practices.

       SO ORDERED.

Dated: January 15, 2021                            __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
